696 N.W.2d 349 (2005)
In re Petition for DISCIPLINARY ACTION AGAINST James P. MULVAHILL, a Minnesota Attorney, Registration No. 151932.
No. A04-955.
Supreme Court of Minnesota.
May 19, 2005.

ORDER
On September 21, 2004, the Director of the Office of Lawyers Professional Responsibility and respondent James P. Mulvahill filed a stipulation in which respondent unconditionally admitted the allegations in a petition for disciplinary action and the parties jointly recommended *350 that the appropriate discipline was indefinite suspension from the practice of law. The court ordered the parties to submit briefs addressing why more severe discipline, including disbarment, was not warranted. The Director then filed a supplementary petition for disciplinary action alleging additional misconduct by respondent and requested a remand to a referee. On February 18, 2005, this court remanded this matter to a referee for a hearing on the supplementary petition for disciplinary action and for a recommendation on the appropriate discipline for the misconduct respondent admitted in the September 21, 2004, stipulation and for any other misconduct found by the referee. This court also ordered the parties to submit memoranda within 14 days addressing whether respondent "poses a substantial threat of serious harm to the public" such that temporary suspension pending final determination of disciplinary proceedings is warranted. Rule 16(d), Rules on Lawyers Professional Responsibility (RLPR). The Director submitted a memorandum supporting temporary suspension under Rule 16, RLPR. Respondent has not filed a memorandum as required by this court. Rule 16(c), RLPR, provides that if a lawyer fails to respond to a motion for temporary suspension, "this Court may enter an order suspending the lawyer pending final determination of disciplinary proceedings."
We have independently reviewed the file and conclude that based on the misconduct alleged in the petition for disciplinary action that respondent admitted in the September 21, 2004, stipulation, respondent "poses a substantial threat of serious harm to the public" under Rule 16(d), RLPR, and therefore temporary suspension is warranted.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent James P. Mulvahill is temporarily suspended from the practice of law in Minnesota pending final determination of the disciplinary proceedings. Respondent shall comply with the notification requirements of Rule 26, RLPR.
IT IS FURTHER ORDERED that the above-entitled matter is stricken from the June 2, 2005 en banc oral calendar.
BY THE COURT:
/s/Kathleen A. Blatz
Chief Justice